Name: 2012/436/CFSP: Political and Security Committee Decision EUCAP SAHEL Niger/1/2012 of 17Ã July 2012 on the appointment of the Head of Mission of the European Union CSDP Mission in Niger (EUCAP SAHEL Niger)
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  Africa
 Date Published: 2012-07-27

 27.7.2012 EN Official Journal of the European Union L 200/17 POLITICAL AND SECURITY COMMITTEE DECISION EUCAP SAHEL NIGER/1/2012 of 17 July 2012 on the appointment of the Head of Mission of the European Union CSDP Mission in Niger (EUCAP SAHEL Niger) (2012/436/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP Mission in Niger (1) (EUCAP SAHEL Niger), and in particular Article 9(1) thereof, Whereas: (1) By Article 9(1) of Decision 2012/392/CFSP, the Council authorised the Political and Security Committee, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of political control and strategic direction of the EUCAP SAHEL Niger mission, including the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Colonel Francisco ESPINOSA NAVAS as Head of Mission of EUCAP SAHEL Niger, HAS ADOPTED THIS DECISION: Article 1 Colonel Francisco ESPINOSA NAVAS is hereby appointed Head of the European Union CSDP Mission in Niger (EUCAP SAHEL Niger) for a period of 12 months. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 July 2012. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 187, 17.7.2012, p. 48.